Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a cell storage medium comprising a cryoprotective agent and particles comprising magnetic material, classified in A01N1/021.
II. Claims 11-17, drawn to a method for thawing a frozen cell sample, classified in A01N1/0294.
III. Claims 18-20, drawn to a frozen cell sample, classified in A01N1/0221.


The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of group II does not require any cryoprotectant solution and thus the method can be used with a structurally different medium than the medium of group I.  

Inventions I and III are directed to related products cryopreservation medium. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct.  Invention I requires a cryoprotective agent and particles with magnetic material and not the cells.  However, Invention III requires a cryoprotective agent, magnetic material, and cells.  Invention I can be used to preserve food or non-viable forensic specimens instead of cells/tissue; Invention III must be used for cell preservation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

III and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the inventions are distinct structurally and functionally.  Invention II requires the use of an alternating magnetic field and a thawing step.  These are not required in Invention III.  Invention III can used be used for storage purposes instead of thawing.  Invention III requires a cryoprotective agent which is not required in Invention II.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are classified differently under the CPC classification scheme; thus, the searches for each invention are not coextensive.  The uniqueness of each distinct invention would place an undue burden upon examiner where examiner was required to search all three inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Deborah Carlson on November 30, 2021 a provisional election was made without traverse to prosecute the invention of Group III, claims 18-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Upon searching and finding prior art, examiner has decided to rejoin Inventions I and III.  Therefore, both will be examined in this action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 is confusing because it mentions a weight average and a preferred Curie temperature.  It is not clear in the claims how an average weight relates to the Curie temperature. It is not clear what the weight average is referring to.  It is not clear if claim 4 is stating that a particular phase must be reached by mentioning the Curie temperature.  It is not clear what the phase is or what the magnetic material is.  The 

Claim 6 is confusing because it mentions a weight average and a preferred Neel temperature.  It is not clear in the claims how an average weight relates to the Curie temperature.  It is not clear what the average weight is referring to.  It is not clear if claim 6 is stating that a particular phase must be reached by mentioned the Neel temperature.  It is unclear what the phase is and what the magnetic material is.  The metes and bounds of the claim have not been adequately established.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-3,5,7,18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etheridge (WO 2014143961)

Etheridge discloses a frozen cell sample that comprises a plurality of cells, a cell storage medium with a cryoprotective agent, and a plurality of particles comprising a magnetic material (Page 6) as in instant Claims 1, 18, frozen cell sample comprises a stem cell sample (Page 6) as in instant Claim 19, Ferromagnetic and superparamagnetic magnetite nanoparticles were used in Etheridge ( Page 1,Page 14, last paragraph) as in instant Claims 2,7, 20.  Etheride also discloses that the nanoparticles can be used which can be considered both a Curie and Neel magnetic material  (Page 1, ln 23) as in instant Claims 3 and  5.

The reference anticipates the claim language

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etheridge (WO 2014143961) in light of Wang (US 20040210289)

Etheridge applies as above to teach claims 1-2.  On page 1, line 23 the Etheridge reference teaches that ferromagnetic particles are included.   The ferromagnetic particles are capable of undergoing phase transitions when exposed to different 
Wang teaches that the transition temperatures of nanomagnetic particles is between 0 degrees to about 1,200 degrees (Paragraph 233).  Wang also explains that, “the term phase transition temperature refers to a temperature in which the magnetic order of a magnetic particle transitions from one magnetic order to another.  Thus, for example when a magnetic particle transitions from the ferromagnetic order to the paramagnetic order, the phase transition temperature is the Curie temperature.  When the magnetic particle transitions from the anti-ferromagentic order to the paramagnetic order, the phase transition temperature is known as the Neel temperature (Paragraphs 234-237).  Thus, the ferromagnetic material (a Curie and Neel magnet material) taught in Etheridge can transition from one phase to the next when exposed to the Curie and Neel temperatures as in instant Claims 3-6.


The reference anticipates the claim language





Claim(s) 1,18,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etheridge “RF heating of magnetic nanoparticles improves the thawing of cryopreserved biomaterials” Technology I Volume 2, Number 3, September 2014.  Already included by applicant and mentioned in the IDS statement.  

Etheridge teaches a frozen cell sample comprising a plurality of cells and a cell storage medium that includes a cryoprotective agent and a plurality of particles comprising a magnetic material.  The magnetic material used is superparamagnetic magnetite nanoparticles (Abstract; Page 237, Cryoprotectant solutions section; Page 237, Nanoparticle suspension section) as in instant Claims 1,18,20

The reference anticipates the claim language



Conclusion 

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632